DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Heikkila et al. (US 2016/0002468) in view of Yang et al. (Powder Technology 103, 1999, 182-188).
Considering Claims 1-4, 6:  Heikkila et al. teaches a thermoplastic composite comprising 10 to 80 weight percent of a continuous polymer phase (¶0009) and 20 to 90 weight percent of a dispersed mixed particulate phase comprising particles and 0.005 to 8 weight percent of an interfacial modifier (¶0009) that is preferably an organometallic titanate (¶0209).  Heikkila et al. teaches an example comprising 60.03 volume percent of polyvinyl chloride and a particulate mixture comprising 75 weight percent of wood particles and 25 weight percent of glass filler (Table 3).
	Heikkila et al. does not teach the particulate mixture as comprising wollastonite.  However, Yang et al. teaches using wollastonite as a filler for polyvinyl chloride (Abstract).  Heikkila et al. and Yang et al. are analogous art as they are concerned with the same field of endeavor, namely filled 
The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by a substantially similar process.  The original specification does not identify a feature that results in the claimed properties outside of the nature of the composition itself.  Therefore, the claimed effects and physical properties, i.e. the IZOD impact strength, COTE, tensile modulus, flexural strength, tensile strength and flexural modulus would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 7:  Heikkila et al. does not teach a reactive coupling agent.
Considering Claim 9:  Heikkila et al. teaches the composition as being formed into a pellet with a radium of 1 to 5 mm and a length of 1 to 10 mm (¶0188).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Heikkila et al. (US 2016/0002468) in view of Yang et al. (Powder Technology 103, 1999, 182-188) as applied to claim 1 above, and further in view of Bussels et al. (US 2011/0207870).
Considering Claim 5:  Heikkila et al. and Yang et al. teach the composition of claim 1 as shown above.
	Heikkila et al. is silent towards the K value of the polymer.  However, Bussels et al. teaches a polyvinyl chloride resin with a K value of 50 to 68 and a molecular weight of 40,000 to 100,000 g/mol (¶0020).  The melt flow rate is directly related to the molecular weight and viscosity.  Heikkila et al. and Bussels et al. are analogous art as they are concerned with the same field of endeavor, namely polyvinyl chloride composites.  It would have been obvious to a person having ordinary skill .  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heikkila et al. (US 2016/0002468) in view of Yang et al. (Powder Technology 103, 1999, 182-188) as applied to claim 1 above, and further in view of the evidence of Maxim et al. (Inhalation Toxicology, 17, 451-466, 2005).
Considering Claim 8:  Heikkila et al. teaches the composition of claim 1 as shown above.  Heikkila et al. teaches the particulate component as comprising 0.1 to 5 weight percent of an exterior component comprising the interfacial modifier (¶0047).
	Yang et al. teaches the wollastonite as being NYAD G (Table 1).  Maxim et al. teaches NYAD G as having a length of 60 microns and a diameter of 6.2 microns (Table 3).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Heikkila et al. (US 2016/0002468) in view of Yang et al. (Powder Technology 103, 1999, 182-188).
Considering Claims 10 and 11:  Heikkila et al. teaches a thermoplastic composite comprising 10 to 80 weight percent of a continuous polymer phase (¶0009) and 20 to 90 weight percent of a dispersed mixed particulate phase comprising particles and 0.005 to 8 weight percent of an interfacial modifier (¶0009) that is preferably an organometallic titanate (¶0209).  Heikkila et al. teaches an example comprising 60.03 volume percent of polyvinyl chloride and a particulate mixture comprising 75 weight percent of wood particles and 25 weight percent of glass filler (Table 3).
	Heikkila et al. does not teach the particulate mixture as comprising wollastonite.  However, Yang et al. teaches using wollastonite as a filler for polyvinyl chloride (Abstract).  Heikkila et al. and Yang et al. are analogous art as they are concerned with the same field of endeavor, namely filled polyvinyl chloride compositions.  It would have been obvious to a person having ordinary skill in the art to have replaced the glass particles of Heikkila et al. with the wollastonite fibers of Yang et al., and the motivation to do so would have been, as Yang et al. suggests, wollastonite fibers provide superior wear resistance than silica fillers such as glass (Abstract).
The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by a substantially similar process.  The original specification does not In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claims 12 and 13:  Heikkila et al. teaches the composition as being extruded into a linear extrudate (¶0063).
Considering Claim 14:  Heikkila et al. teaches the extruded article as being a fenestration unit (¶0064).

Claims 15-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Heikkila et al. (US 2016/0002468) in view of Yang et al. (Powder Technology 103, 1999, 182-188).
Considering Claims 15, 16, 18, 20, and 21:  Heikkila et al. teaches a thermoplastic composite comprising 10 to 80 weight percent of a continuous polymer phase (¶0009) and 20 to 90 weight percent of a dispersed mixed particulate phase comprising particles and 0.005 to 8 weight percent of an interfacial modifier (¶0009) that is preferably an organometallic titanate (¶0209).  Heikkila et al. teaches an example comprising 60.03 volume percent of polyvinyl chloride and a particulate mixture comprising 75 weight percent of wood particles and 25 weight percent of glass filler (Table 3).  Heikkila et al. teaches the cellulose material as having an aspect ratio of 1:1, 1:1.5, or 1:3 (¶0028).
	Heikkila et al. does not teach the particulate mixture as comprising wollastonite.  However, Yang et al. teaches using wollastonite as a fil1er for polyvinyl chloride (Abstract).  Heikkila et al. and Yang et al. are analogous art as they are concerned with the same field of endeavor, namely filled polyvinyl chloride compositions.  It would have been obvious to a person having ordinary skill in the art to have replaced the glass particles of Heikkila et al. with the wollastonite fibers of Yang et al., and the motivation to do so would have been, as Yang et al. suggests, wollastonite fibers provide superior wear resistance than silica fillers such as glass (Abstract).
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 17:  Heikkila et al. teaches that the particulate component can comprise an inorganic material (¶0126).
Considering Claim 22:  Heikkila et al. does not teach a reactive coupling agent.
Considering Claim 23:  Heikkila et al. teaches the composition as being formed into a pellet with a radium of 1 to 5 mm and a length of 1 to 10 mm (¶0188).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Heikkila et al. (US 2016/0002468) in view of Yang et al. (Powder Technology 103, 1999, 182-188) as applied to claim 15 above, and further in view of Bussels et al. (US 2011/0207870).
Considering Claim 19:  Heikkila et al. and Yang et al. teach the composition of claim 15 as shown above.
	Heikkila et al. is silent towards the K value of the polymer.  However, Bussels et al. teaches a polyvinyl chloride resin with a K value of 50 to 68 and a molecular weight of 40,000 to 100,000 g/mol (¶0020).  The melt flow rate is directly related to the molecular weight and viscosity.  Heikkila et al. and Bussels et al. are analogous art as they are concerned with the same field of endeavor, namely polyvinyl chloride composites.  It would have been obvious to a person having ordinary skill in the art to have selected a polyvinyl chloride with the K value of Bussels et al., and the motivation 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767